Citation Nr: 1808173	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, status post prostatectomy. 

2.  Entitlement to service connection for erectile dysfunction with loss of use of the creative organ.


REMAND

The Veteran served on active duty from December 1979 to September 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran provided testimony before the undersigned during a VA Central Office hearing in July 2016.  In October 2016, the Board remanded this matter for further evidentiary development.

The Board remanded the issue in order to obtain an opinion regarding the etiology of the Veteran's prostate cancer and related residuals.  In providing this opinion, the examiner was required to address the academic/scientific research evidence the Veteran provided asserting a possible link between exposure to chemicals, such as those in diesel fuel and gasoline, and the incurrence of prostate cancer later in life.  However, the examiner did not address the academic/scientific research evidence the Veteran provided asserting a possible link between exposure to chemicals, such as those in diesel fuel and gasoline, and the incurrence of prostate cancer later in life.  As such, remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the November 2016 VA examiner for an addendum.  If the examiner is no longer available, arrange for an opinion from another qualified medical examiner.  Schedule the Veteran for an examination only if deemed necessary by the examiner in order to provide the opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the incurrence of prostate cancer and/or any current related residuals, to include erectile dysfunction and urinary incontinence, was caused by or is otherwise related to the Veteran's exposure to gasoline, diesel fuel, and other such chemicals during his service as a petroleum heavy vehicle operator. 

The examiner must specifically consider and comment on the Veteran's statements during the July 2016 Board hearing regarding his exposures during service.  The examiner must also specifically consider and comment on the academic/scientific research evidence the Veteran provided asserting a possible link between exposure to chemicals, such as those in diesel fuel and gasoline, and the incurrence of prostate cancer later in life.  Finally, the examiner must specifically consider and comment on the April 2014 and July 2016 Disability Benefit Questionnaires and associated opinions provided by Dr. B.D., the Veteran's private physician. 

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2. If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case.  Once he is afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

